September 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     THE SUBSEA COMPANY, Appellant

NO. 14-13-00849-CV                         V.

   RAQUEL PAYAN AND SEVEN ONSHORE/OFFSHORE, LLC, Appellees
               ________________________________

      This cause, an interlocutory appeal from the trial court’s order denying
appellant The Subsea Company’s motion to compel arbitration, signed September
9, 2013, was heard on the transcript of the record. We have inspected the record
and find error in the order. We therefore order the trial court’s order REVERSED
and REMAND the cause for further proceedings in accordance with this court’s
opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Raquel Payan.

      We order this decision certified below for observance.